          Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 1 of 8




                            IN THE T'NITED STATNS DISTRICT COURT
                                      DISTRICT OF KANSAS

L'NITED STATES OF AMERICA.

                          Plainti{f,

                  v.                                              Case No.   l8- 01289

APPROXIMATELY SI 9,656,00
TN UNITED STATES CURRENCY,


                          Defendant.


                            COMPLAINT ]'OR FORFEITXRf, IN REM

         Plaintiff, United States of Amedca, by and through its atromeys, Stephen R- McAllister,

United Slates Attomey for the District of Kansas, and Annette Gumey, Assistant United States

Attomey, brings this complaint and alleges      a"s   follows in accordance with Supplemental Rule

G(2)   oftle   Federal Rules of Civil Procedure:

                                       NATURE OFTHE ACTION

         1.       'l his is an action to forf'eit and condemn to the use and benefit of the United States


of America the following property for violations of 21 U.S.C. $841 er seq.:

                  A.     Approximately $19,656.00 in Uailed States cunency seized on or about
                  October 14. 2013. from Humberto Rascoa-Frias and Juaa Martin Gonzalez-
                  Barlolo.

                                       THE DEFENDANT IN REM

         2.       The defendants consists ofthe following:

                  A.     Approximately $19,656.00 in United Statcs currency scized on or about
                  October 14, 2013, from Humberto Rascon-Frias and Juan Martin Gonzalez-
                  Bartolo by the Kansas City, Missouri Police Departmenr in the Westem District
                  of Missouri.

         fhe cunency    is cunently in the custody     ofthe Uniled States Marshal Service.
            Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 2 of 8




                                    JURISDICTION AND V'NUE

          3-      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property. This Court has jurisdiction ovcr an action commenced by the United States

under 28 U.S.C. $ 1345, and over an action for forfeiture under 28 U.S.C. $ I 355.

          4.      This Court has in rem jurisdiction over the defcndant propeny under 28 U.S.C.

$ 1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an anest wanant

in rem pursuant to Supplemental Rule G(3)(b), which the        plaintiffwill      execute upon the

dcfcnda:rr pu$uant to 28 U.S.C. $ 1355(d) and Supplemental Rule G(3)(c).

          5.     Venue is proper in this district pursuant to 28 U.S.C. $ : 355(bX l ), because some

ofthe acts or omissions giving rise ro the forfeihre occurred in this district-

                                     BASIS FOR FORFBITURE

          6.      T'he def'endant is arc subject to fbrfeiture pursuant to   2l   U.S.C. $ 881(aX6)

because it constitutes 1) money, negotiable instruments, securities and other things of va.lue

furnished or intended to be fumished in exchurge for a controllsd substance in vlolatior of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facililat€ a violation of the

Controlled Substances Act.

                                                 FACTS

          7.      Supplemental Rule G(2X0 requires this complaint to state sufficiently detailed

facls 10 slpport a reasonable beliefthat the govemment       will   be able to meet its burden   ofproofat

trial.   Sueh facts and circumstances supporting the seizure and forfeiture of the defendant are

contained in Exhibit A which is attached herelo and incorporated by reference.

                                         CLAIM FOR RSLIAT
           Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 3 of 8




          WHEREFORE, the plaintiffrcquests tbat the Cout issue a warant for the a.r€st of the

defendaat; that notice ofthis action be givea to all persons who reasonably appear to be potential

claimanls of interests in the defendant; thd the defendant bc forfcitcd and condsmed to the

United States of America; that the plaintitrbc *waded its oosts and disbursemcnts in this action;

and for such other and further rclief as fhis Coun deems proper andjust.

          Thc Udted States hereby requesb tlrat   tial ofthe   above entitled   matta be held in the

City of   Mchiu,   Kansas.

                                              Respecfily submittd

                                              STBPHEN R. McAI"LISTSR
                                                       Strtes Attqmdy


                                                               CURNEY
                                              Ks. S.   Ct No. I1602
                                              Assistant United States Attomey
                                              1200 Bpic Center, 301 N. Main
                                              Wichita, lG$as 67202
                                              T: (316) 269-648:
                                              F: (316) 269-6484
                                              Arnette.gumey@usdoj, gov
         Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 4 of 8




       I, Brandon S. Burkharq am a Special Agcnl wi& thc Drug Enforccmcnt Adminigna$on in

the Distsict ofKEnsas.

       I have read the conteds of the foregoing Complailt for Forf€itrne, and the q<hibit

thereto, and the stalements contained therein afE   tue to tb€   best   ofmy knowledge   and bclief,

       I ful&E+under pendty of perjuy that    tlr   foregofurg is   rue and concct

               Exwrxed o* this/2-4yof October, 201



                                                       Special Agent
                                                       Drug Enforcemant Adrninigtration




                                                4
         Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 5 of 8




             ATFIDAVIT IN SUPPORT OF A COMPLAINT FOR FORFEITURE

        l.       I, Brandon S. Burkhart, am a Special Agent ofthe Drug Enforcement

Administration (DEA), United States Department of Justice. I have conducted investigations

into the trafficking ofnarcotics set forth in the following statement ofprobable cause, and being

duly sworn, declare and state:

       2.       I am an "investiga:ive or law enforcem€nt officer" ofthe United States within rhe

meaning ofSection 2510(7) of 'I'itle 18, tjnited States Code, and empowered by law to conduct

investigations and to make arrests for ollbnses enumerated in Section 25t6 of Ti:le 18, United

States Code,   I am assigned to the DEA's Kansas City District Office. I have been a Special

Agent since August,2003. I have received over 600 hours ofspecialized training at the DEA

Academy, Quantico, VA, in conducting narcotics investigations, including drug interdiction,

identification, smuggling, clandestine manufacture ofdrugs, methods ofpackaging, distribution

of drugs, undercover opsalions, the laundering of drug proceeds, asset forfeiture, use    of

confidential sources, and the legal aspects ofconducling drug investigations. I have also

received specialized training related to the investigation ofmoney lar,mdering and other financial

crimes rclated to drug trafficking. Prior to my employment wirh the DEA, I worked as a Police

Officer at the Kansas Univcrsity Public Safety Office in Lawrcnce, Kansas, bcginning in 2001.

While so emploved, I received over 400 hours of law enforcement training at the Kansas Law

Enforcement Training Center, and spent   2l   months in a full-time position as a police patrol

Officer, during which time I periodically investigated narcotics violations.

       3.       I'his al'{ldavit is based on my own personal knowledge as well as information

provided to me by other larv enforcement agencies and officers. I have not included each and
           Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 6 of 8




every facl known to me conceming this investigation. I have only set forth lacts sufficient to

support the Complaint for Forfeiturc of the following property:

                A.      Approximately S19,656.00 in United States currency seized on or about
                October 14, 2013, from Humberto Rascon-Frias and Juan Martin Gonzalez-
                Bartolo.

       4.       On October 14,2013, DEA agents received informarion that a one kilogram

cocaine transaclion was going to occur and that the cocaine was going to be delivered by Juan

Martin Gonzalez-Bartolo, u'ho was accompanied by Humberto Rascon-Frias.

       5.       On October 14,2013, officers with the Kansas City, Missouri ?olice Departmenr

observed a vehicle &iven by Gonzalez-Bartolo as it traveled at a slow rate of speed that impeded

the flow   oftraffic. A computer   check ofthe license tag indicaled there was no record, and the

olficers made a lraffic stop to verify any regislration for the   vehicle. Gonzalez-Bartolo did no!

have a valid driver's license and was arrested for driving without a license.

       6.       The passenger inthe car was Rascon-l'rias. When Rascon-Frias was contacted.

he was visibly breathing heavy and shaking. The ollicer observed Rascon-Frias try to push a

small cardboard box under the seat with his feet and also tried 1o conceal the box from view.

       7.       Covalez-Bartolo and Rascon-Frias gave consent for a search ofthe car and a K9

unit was asked to come   10 the scene. The   K9 alerled lo the order of conlrolled substances from

Rascon-lrias's wallet which he left on the passenger seat ofthe car. Additionally, the K9 alerted

to the box that was located on the passenger floorboard below Rascon-Frias's fee1. Inside the

box was a plastic ruapped package. A ficld test of the substance inside the wrapped package

indicated a posil:ve test for cocaine. The amount of the cocaine was approximately      l,l8l   grams.

       8.       Recovered from the inside of lhe car was approximately $19,656.00.
           Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 7 of 8




       9.            On December 4, 2013, Rascon-Frias was indicted in United Slates District                     of

Kansas Case No. l3-20125-3-JAR u.ith conspiracy ro distribute and possess with rhe intent to

distribute more than 50 grams of methamphetamine ( Count                    I   in violation of 32 U.S.C. $ 846).

using a cellular telephone to facilitate the conspiracy (Count 4 in violation               of2l     U.S.C.   $

843(b)), distribution o1'more than 5 grams of methamphetaminc (Count l5 in violation of                           2l

U.S.C. $ 841), distribution of more than 50 grams of methamphctamine'(Count                          l6 in violation

ol'21 U.S.C. $ 841), distribution olmore than 50 grams of methamphelunine (Count l7 in

violation of    2l   U,S.C. $   84i), distribution of more than          50 grams of methamphetamine (Counl

l8 in violation of 2l U.S.C.          $ 841), distribution of more than 50 grams of methamphetamine

(Count l9 in violation of        2l   U.S.C. $ 841), distribution of more than 50 grams          of
methamphetamine (Count 20 in violation of 21 U,S.C. $ 841), and distribution of more than 50

grams of methamphetamine (Count              2l   in violation of   2l   U.S.C. $ 841).

        10.          On October 7,2014, Rascon-Frias entered aplea               ofguilty to Count I ofthe

Indiclment filed in Case No. l3-20125-3-JAR. In his plea agreement, the factual basis to which

Rascon-Frias agreed to states that on October 14, 2013, Conzalez Bartolo and Rascon-Frias were

arrested following the attempted delivery           ofone kilogram ofcocaine follos'ing          a   tra{fic stop

conducted by thc Kansas City, Missouri Police Depa*ment and officers also located

approximately $19,000 cash in the vehiclc. Rascon-Frias was sentenced on February 8,2016.

       I   l.        On November 20, 2013, Gonzalez-Bartoio was indicted in United States District

of Kansas Case No. I 3-20124-CM with conspiracy to possess with the intent to distribute, and to

dislribute cocaine in violatio:r of21 U.S.C.$846. OnJuly27,2015, Gonzalez-Bartolo entered a

plea to Count I      .   In his plea agreement, the fach,ral basis to which Gonzalez-Ba(olo agreed to

states that on October 14, 2013, Gonzalez Bartolo and Rascon-Frias were transporting
            Case 6:18-cv-01289 Document 1 Filed 10/12/18 Page 8 of 8




approximately one kilogram ofcocaine which was located by Kansas City Missouri Police

Depar:ment following a tra{Iic stop and o{ficers also :ocatcd approximately $19,000 cash .in the

vehicle. Gonzalez-Bartolo was seftcnced on October 27. 2015.

           12.    Based on the facts contained herein, I have probable cause to believe lhat the

currency identified in paragraph 3- above, constitutes:    l)   money, negotiable instruments,

securities and olher things ofvalue fumished or intended to be fumished in exchange tbr a

controlled substance in violation oftbe Conlrolled Substances Act; and/or 2) proceeds traceable

1rl   such an exchange; and/or 3) money. negoriable iostrument", and securities used or intended to

be used to facilitate a violation   ofthe Controlled Substances Acl. Accordingly, I have probable

cause to believe the curr€ncy is subject to forfeiture pursuant to    2l   U.S.C. $ 881(aX6).




                                                  Special Agent
                                                  Drug Enforcement Administration




Sworn and subscribed before me this       ffiay     of October. 2018.
